Citation Nr: 0025040	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total evaluation for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from July 1984 to 
June 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to a total evaluation for compensation 
purposes based on individual unemployability.


REMAND

VA outpatient treatment records compiled between July 1996 
and November 1998 and received in connection with the 
veteran's claim include an evaluation of the veteran's knees 
in October 1998 for complaints of pain.  He said he had been 
fired from his delivery job the previous week, and needed a 
doctor to assist in filling out his unemployment forms.  
Physical examination of the knees the following week was 
positive for crepitus and slight tenderness.  Degenerative 
joint disease of the knees with questionable left patella 
tendinitis was the diagnostic impression.  The veteran was 
noted by his examining physician to be totally disabled for 
work with a return to work date that was undetermined.  

On a VA examination in November 1998 the veteran complained 
of right knee pain that he noted occurred in October 1998.  
He said that after climbing a set of stairs his right knee 
"gave out" and he has since noted pain in his right knee.  He 
had no complaints referable to his left knee.  On physical 
examination the veteran ambulated with a smooth reciprocating 
heel-toe gait.  Range of motion of both knees was from full 
extension to 130 degrees of flexion.  He demonstrated a 
negative McMurray's examination bilaterally.  There was no 
tenderness over the medial and lateral joint line but 
tenderness was noted over the lateral patellar facet, 
bilaterally.  Lateral patellofemoral compression syndrome 
bilaterally was the diagnostic assessment.  X-rays of the 
knees were interpreted to show very minimal degenerative 
joint disease at the patellofemoral joints, more so on the 
right.  No other abnormalities were noted. 

In December 1998 a VA nurse stated that the veteran remained 
totally disabled due to severe degenerative knee problems and 
that he was in therapy.  She also stated that she was unable 
to determine a date for the veteran's return to work.  A 
January 1999 notation on a VA progress note also records that 
the veteran is totally disabled and that the duration of his 
disability is undetermined. 

A VA physician in March 1999 noted that the veteran had 
degenerative arthritis in both knees and has been totally 
disabled from work since October 1998 and remains totally 
disabled.  The same physician stated in April 1999 that the 
veteran is totally disabled from his regular employment but 
that he could be trained for a "sit-down" job.  

On a VA psychiatric consultation in April 1999 the veteran 
said he has not been able to work since October 1998 at which 
time he was employed as a delivery person for furniture and 
appliances.  It was noted that the veteran quit school in the 
11th grade and was receiving special education services.  

When examined in April 1999 for knee problems the veteran was 
found to be an independent ambulator with normal patellar 
tracking.  There was no tenderness or pain on forced 
extension of the knees and no effusion.  There was no 
instability and Apley test was negative.  There was mild 
crepitus.  Patellofemoral syndrome by clinical and 
radiological examination was the diagnostic assessment.  The 
veteran was scheduled for a further VA comprehensive 
examination in June 1999 but canceled this appointment.  The 
reason indicated was that the veteran had withdrawn his 
claim.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that it is the Board's task to make 
findings based on evidence of record and not to supply 
missing facts.  Where the veteran submits a well-grounded 
claim for a total rating based on individual unemployability, 
the Board may not reject that claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that, where VA has 
merely offered its own opinion regarding whether a veteran is 
unemployable as a result of service-connected disabilities, 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.  Friscia, supra at 297, citing 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.327, 4.16(a) 
(1995); Beaty, supra at 538; and Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

With regard to examinations, 38 C.F.R. § 3.655 (1999) 
provides, in pertinent part:

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

The veteran has not offered any evidence or argument as to 
whether there was "good cause" for his failure to report 
for the June 1999 examinations.  However, it does not appear 
in the record that he was informed of 38 C.F.R. § 3.655, the 
consequences of a failure to report, and the necessity of 
showing "good cause" to avoid them.  The notation "veteran 
withdrew claim" does not constitute a valid withdrawal of 
the notice of disagreement or substantive appeal, as it is 
not in writing by the veteran, or by his representative with 
express written consent.  38 C.F.R. § 20.204 (1999).

For the above reasons, the case is remanded to the RO for the 
following action:

The veteran and his representative should 
be given a supplemental statement of the 
case explaining the application of 
38 C.F.R. § 3.655, and an opportunity to 
show good cause for failure to report for 
the June 1999 examinations.  If good 
cause is shown, new examinations should 
be scheduled, focusing on whether the 
veteran can perform work that would 
produce sufficient income to be other 
than marginal.  

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




